—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged with violating prison disciplinary rules prohibiting inmates from assaulting and making threats against staff as the result of an incident in which he allegedly struck a correction officer with a broom handle and made threatening comments. At the disciplinary hearing, the correction officer who prepared the misbehavior report testified that he believed he was struck by the broom by accident. Consequently, petitioner was only found guilty of threatening a correction officer. Petitioner contends that the misbehavior report was false and written in retaliation for complaints petitioner made against certain staff. Inasmuch as petitioner failed to offer proof of retaliation, we reject this contention. We further find that the misbehavior report and correction officer’s testimony constitute substantial evidence supporting the administrative determination. We have considered petitioner’s remaining claims, including his assertion that the Hearing Officer was biased, and find them to be without merit.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.